 
 

UNITED STATES DISTRICT COURT [OR ee eee (y| pe u
SOUTHERN DISTRICT OF NEW YORK NEY |

ee ee ee ee ae ee ea Sak Se Akt tO A AP HSN SP Am Ot th xX
TYRONE HOUSTON, ;
Plaintiff,
FOURTH AMENDED
v ORDER OF SERVICE
MICHAEL CAPRA, Individually, and as
superintendent of Sing Sing Correctional 20 CV 2135 (VB)
Facility, et al.,
Defendants.
eS a me et tt AP Oe --X

 

On April 26, 2021, plaintiff filed an amended complaint naming seventeen new
defendants. (Doc. #79). On April 30, 2021, the Court issued a Third Amended Order of Service,
directing the Clerk of Court to issue summonses as to the new defendants and to deliver to the
U.S. Marshals Service all documents necessary to effect service on the new defendants,

On June 23, 2021, counsel for the New York Attorney General’s Office “NYAG”)
informed the Court that one of the newly named defendants, ““B. Mazzone,” had not yet been
served and that the U.S. Marshals Service did not have an order to serve defendant B. Mazzone.
NYAG also sought an extension for all defendants to answer, move, or otherwise respond to the
complaint to August 9, 2021.

Accordingly, it is HEREBY ORDERED that:

1, The Clerk of Court is instructed to complete the USM-285 form with the address
for B. Mazzone, listed below, and deliver all documents necessary to effect service on that
defendant to the U.S. Marshals Service:

B, Mazzone
Fishkill Correctional Facility
18 Strack Drive
Beacon NY 12508-0307

2. All defendants’ time to answer, move, or otherwise respond to the amended
complaint is extended to August 9, 2021.
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to the address listed on the docket. Plaintiff is
reminded to notify the Court in writing if his address changes, and that the Court may dismiss the
action if plaintiff fails to do so.

Dated: June 24, 2021
White Plains, NY

SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 
